Exhibit 23.1 GILLESPIE & ASSOCIATES, PLLC CERTIFIED PUBLIC ACCOUNTANTS 10 SEATTLE, WA98125 Consent of Independent Registered Public Accounting Firm To the Board of Directors Inbit Corp. We hereby consent to the use of our report dated February 2, 2016 with respect to the financial statements of Inbit Corp. as of December 31, 2015 and 2014 and the related statements of operations, shareholders’ equity/(deficit) and cash flows for the year ended December 31, 2015 and for the period from September 30, 2014 (inception) through December 31, 2014.We also consent to the reference to our firm under the caption “Experts” in the Registration Statement. /s/ Gillespie & Associates, PLLC Gillespie & Associates, PLLC Seattle, Washington March 16, 2016
